DETAILED ACTION
Amendment 11 November 2020 is acknowledged.  Claims 1-7 and 9-10 are pending and have been considered as follows.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Merten (US Pub. No. 2014/0222271).

As per Claim 1, Merten discloses a method for operating an automatically moving service device (10) (Fig. 1; ¶21), comprising detecting obstacles within an environment with a detection device (110) (Figs. 1-2; ¶21-22), generating an environment map of the environment (“map of the environment” in ¶24) using detection results of the detection device (110), and moving (as per mode 300) the service device (10) within the environment based on the environment map (Fig. 4; ¶24),
wherein a control device (120) of the service device (10) receives information about a spatial position of a base station (20) in the environment (Figs. 1-2, 4; ¶21-22, 24),
wherein a maneuvering area (as per approach 330) for the service device (10) to approach, turn toward and/or dock with the base station (20) is further determined (Figs. 1-2, 4; ¶20, 22, 24),

wherein a turning point (as per “lateral shift in two dimensions” in ¶24) for a directional change is prescribed within the maneuvering area (as per approach 330) (Fig. 4; ¶24),
wherein as the service device (10), moves toward the base station (20), the service device (10) executes a last directional change at this turning point (as per “lateral shift in two dimensions” in ¶24) at the latest and independently of the a remaining progression of movement, before the service device (10) moves along a straight line toward the base station (20) (Figs. 1, 4; ¶20, 22, 24), 
wherein the maneuvering area (as per approach 330), with regard to the presence of an obstacle, is monitored (as per mode 300) chronologically before a starting time of a maneuvering process (approach 330) for having the service device (10) approach, turn and/or dock with the base station (20) (Figs. 1-2, 4; ¶21-22, 24),
[wherein the monitoring (as per mode 300) takes place continuously during a movement and/or service activity of the service device (10) within the environment (Figs. 1-2, 4; ¶21-22, 24),] or [wherein the monitoring is triggered by an end of a service operation of the service device, the end of the service operation being defined as one of the following: after a cleaning activity of the service device has ended, or once a movement of the service device has ended, or when a critical threshold for a charging state of an accumulator of the service device has been dropped below a level that requires the service operation to be interrupted and the accumulator be charged, or when an instruction for terminating a cleaning process of the service device has been received from a user of the service device].

As per Claim 2, Merten further discloses wherein the information about the spatial position of the base station (20) is detected by means of the detection device (110), and wherein the detection device (110) is a detection device (110) of the service device (10) (Figs. 1-2, 4; ¶20-22, 24).

and/or [a detection device of the base station].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Merten (US Pub. No. 2014/0222271) in view of Yamamoto (US Pub. No. 2005/0221840).

As per Claim 3, Merten discloses all limitations of Claim 2.  Merten does not expressly disclose wherein the position of the base station is determined while the service device is connected with the base station, wherein the position is determined in particular based on a location of the service device at a starting time for a movement by the service device that begins at the base station.
Yamamoto discloses a service device (101) that operates with a base station (102) (Fig. 1; ¶31).  In one embodiment, the position (as per calculator 154) of the base station (102) is determined while the service device (101) is connected with the base station (102) (Fig. 1; ¶38-40), wherein the position 
Therefore, from these teachings of Merten and Yamamoto, one of ordinary skill in the art would have found it obvious to apply the teachings of Yamamoto to the system of Merten since doing so would enhance the system by providing reliable guidance.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Merten (US Pub. No. 2014/0222271) in view of Fong (US Pub. No. 2014/0100693).

As per Claim 4, Merten discloses all limitations of Claim 1.  Merten does not expressly disclose wherein a detection device of the service device recognizes the base station based upon a code arranged on the base station.
Fong discloses a service device (200) that operates with a base station (600) (Fig. 1; ¶22).  In one embodiment, a detection device (270A-B) of the service device (200) recognizes the base station (600) based upon a code (640A-640B) arranged on the base station (600) (Figs. 1, 4A; ¶22, 24-25).  In this way, the system enhances path planning (¶61-62).  Like Merten, Fong is concerned with mobile robot control systems.
Therefore, from these teachings of Merten and Fong, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Fong to the system of Merten since doing so would enhance path planning.

As per Claim 5, Merten discloses all limitations of Claim 1.  Merten does not expressly disclose wherein a user transmits the information about the spatial position of the base station to the service 
Fong discloses a service device (200) that operates with a base station (600) and an external terminal device (144) (Figs. 1, 4A; ¶22).  In one embodiment, a user transmits the information about the spatial position of the base station (600) to the service device (200) (¶22, 36), in particular manually via a communications link (as per arrows to network 170, and devices 110, 164) to an external terminal device (144) having the service device (200) (¶22-23, 36).  According to Fong, locating data processing operations on a specified processor as between base station (600), servers (150), and/or external terminal device (144) is a matter of design choice (¶36).  Like Merten, Fong is concerned with mobile robot control systems.
Therefore, from these teachings of Merten and Fong, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Fong to the system of Merten since doing so is a matter of design choice

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Merten (US Pub. No. 2014/0222271) in view of Fong (US Pub. No. 2014/0100693), further in view of Oh (US Pub. No. 2014/0324271).

As per Claim 6, the combination of Merten and Fong teaches or suggests all limitations of Claim 5.  Merten does not expressly disclose wherein the user enters the position of the base station in an environment map shown on a display of the external terminal device.
Oh discloses a service device (100) that operates with a base station (200) and an external terminal device (410) (Figs. 1, 8; ¶61-69, 216-217).  In one embodiment, the user enters the position of the devices in an environment map (412) shown on a display of the external terminal device (410) (Figs. 8-9; ¶218-229).  In this way, the service device is integrated into a smart home system (¶270).  Like Merten, Oh is concerned with mobile robot control systems.
.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Merten (US Pub. No. 2014/0222271) in view of Onishi (US Patent No. 5,220,263).

As per Claim 9, Merten discloses all limitations of Claim 1.  Merten does not expressly disclose [wherein, once an obstacle has been detected in the maneuvering area of a base station, it is determined whether other base stations are available in the environment with which the service device can dock,] and/or [wherein, once an obstacle has been detected in the maneuvering area of the base station, acoustic and/or optical information about the obstacle is transmitted to a user of the service device.]
Onishi discloses a service device (2-1) that operates with a base station (S1) (Figs. 1, 4; 3:20-33, 3:41-49).  In one embodiment, once an obstacle (as per “pre-occupied” in 6:6) has been detected in the maneuvering area of a base station (S1), it is determined whether other base stations (S2) are available in the environment with which the service device (2-1) can dock (6:4-18).  In this way, the service device (2-1) is controlled in an efficient manner (6:15-18).  Like Merten, Onishi is concerned with mobile robot control systems.
Therefore, from these teachings of Merten and Onishi, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Onishi to the system of Merten since doing so would enhance the system by controlling the robot in an efficient manner.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Merten (US Pub. No. 2014/0222271) in view of Suvarna (US Pub. No. 2018/0299899).


Suvarna discloses a service device (102) that operates with a base station (206) (Fig. 2; ¶20).  In one embodiment, an environment map (802) and obstacles (as per objects within map 802) stored therein are used to determine an optimal spatial position (804) for a base station (206), wherein information about the optimal spatial position (804) is transmitted to the user (as per 801) of the service device (102) (Fig. 8; ¶65-67).  In this way, the system operates to optimize cleaning time (¶65).  Like Merten, Suvarna is concerned with robot control systems.
Therefore, from these teachings of Merten and Suvarna, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Suvarna to the system of Merten since doing so would enhance the system by optimizing cleaning time.
Response to Arguments
Applicant's arguments filed 11 November 2020 have been fully considered as follows.
Applicant argues that the objections to the Abstract should not be maintained in view of the amendments (page 7 of Amendment).  This argument is persuasive in view of the amendments.  Therefore, the objections are not maintained.
Applicant argues that the rejections under 35 USC 112 should not be maintained in view of the amendments (page 7 of Amendment).  This argument is persuasive in view of the amendments.  Therefore, the rejections are not maintained.
Applicant argues that the rejections under 35 USC 102 should not be maintained because “Merten fails to disclose the feature of original claim 1 ‘wherein a turning point for a directional change 
Comparing the teachings of Merten to the claim language, Merten discloses “wherein a turning point for a directional change is prescribed within the maneuvering area” in that the robot approaches (330) the charging station after driving to the charging station based on an environmental map, the process of approaching the charging station (330) involving specified lateral shifts in two dimensions in order to position the secondary coil of the mobile robot with the primary coil of the charging station (Fig. 4; ¶24).  Further, Merten discloses “wherein as the service device, moves toward the base station, the service device executes a last directional change at this turning point at the latest and independently of the a remaining progression of movement, before the service device moves along a straight line toward the base station” in that, in one embodiment, operations to orient the primary and secondary coils involves a procedure to optimize the lateral shift in two dimensions and following a template that represents the sensor image in the final position over the charging station (20).  In this way, Merten describes traveling to the base station based on an environment map (320), approaching (330) the charging station by orienting the robot in two dimensions so as to align the coils of the robot with those of the charging station, and the moving toward the charging station with the sensor information corresponding to a template.
Accordingly, Merten discloses all limitations in the claim language at issue.  As such, Applicant’s argument involves an improper interpretation of the claim language at issue and/or an improper interpretation of the cited references.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.


Comparing the teachings of Merten to the claim language, Merten discloses “wherein the maneuvering area, with regard to the presence of an obstacle, is monitored chronologically before a starting time of a maneuvering process for having the service device approach, turn and/or dock with the base station” in that, in one embodiment, the mobile robot is equipped with optical distance sensors (110) in which normal operation involves real time obstacle avoidance with obstacles that may exist in the path of the robot in which such avoidance occurs chronologically before approaching the charging station (330) (Figs. 1-2, 4; ¶21-22, 24).  Further, Merten discloses “wherein the monitoring takes place continuously during a movement and/or service activity of the service device within the environment” in that, in one embodiment, obstacle avoidance is performed in real time (Figs. 1-2, 4; ¶21-22, 24).
Accordingly, Merten discloses all limitations in the claim language at issue.  As such, Applicant’s argument involves an improper interpretation of the claim language at issue and/or an improper 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747.  The examiner can normally be reached on M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664